Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election on 2/25/2022 of the carbon-based material being strip shape is acknowledged. However, after further consideration, the requirement for election has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “high molecular polymer” renders claim 2 indefinite because it is unclear what a “high molecular polymer” refers to, and the phrase is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ke et al. (CN 104671826; page number references to attached English language translation).
Claim 1: Ke et al. discloses a sintering control method of ceramic manufacturing (abstract). The method includes preparing a pore-forming agent containing a porogen (page 1, “adding pore forming agent powder”), mixing the pore-forming agent with a ceramic slurry and forming a green part (page 3, “The blending means of described matrix powder and pore-forming material powder is not limit, and comprises ball milling, airflow milling etc. Ball milled comprises dry grinding or wet-milling. Wet grinding media comprises water, ethanol or the mixture etc. both it, is preferably the mixture of water and ethanol.”), sintering the green part at a first temperature in an oxygen-free environment to form a semi-finished object (page 3, “Described hot pressed sintering refers to according to the suitable hot pressing die of the size Selection of required ceramics sample, then the hot pressing die of mixed powder described in splendid attire is placed in the equipment such as high vacuum hot pressing furnace, discharge plasma sintering oven and carries out hot pressed sintering. Wherein, sintering temperature is 
	Claim 4: Ke et al. discloses the particle size of the porogen is from 50 nm to 400 µm (page 4, “adding particle diameter is wherein that the Ti metallic particles of 5um ~ 50um is as pore-forming material powder.”).
	Claim 10: Ke et al. discloses the porosity of the ceramic article is 51% (page 3, “this porous alumina ceramic has the open-celled structure of three-dimensional communication, overall porosity is 51%”).

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kingsbury et al. (US 2015/0274596).
Claim 1: Kingsbury et al. discloses a sintering control method of ceramic manufacturing (abstract). The method includes preparing a pore-forming agent containing a porogen (¶¶ 25-27 ), mixing the pore-forming agent with a ceramic slurry and forming a green part (¶¶ 22-27), sintering the green part at a first temperature in an oxygen-free environment to form a semi-finished object (¶ 28), sintering the semi-finished object at a second temperature in an oxygen-containing environment to form a ceramic article, wherein the second temperature is lower than the first temperature (¶ 32).
Claims 2-3: Kingsbury et al. discloses the porogen being polymers such as polyethersulfone or cellulose acetate (¶ 24).
Claims 7-8: Kingsbury et al. discloses injecting nitrogen into a predetermined environment for establishing the oxygen-free environment, and sintering the green part at 1300-1450C or 800C in the oxygen-free environment for forming the semi-finished object (¶¶ 28-29, 67-69).
Claim 9: Kingsbury et al. discloses injecting air into a predetermined environment for establishing the oxygen-containing environment and sintering the semi-finished object for 2 hours at 600C (¶ 67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (CN 104671826; page number references to attached English language translation), as applied to claim 1 above, in view of Campbell et al. (US 2020/0114333).
Ke et al. discloses mixing the pore-forming agent with a ceramic slurry according to a predetermined ratio for forming a mixed raw material (page 3, “take particle diameter as the γ phase alumina powder of 10nm ~ 100nm be matrix powder, adding particle diameter is wherein that the activity charcoal powder of 2um ~ 5um is as pore-forming material powder, the ratio of this pore-forming material powder and matrix powder is 17:83.”), but is silent as to printing the material by additive manufacturing.
However, Campbell et al. discloses a sintering control method of ceramic manufacturing (abstract). The method includes preparing a pore-forming agent containing a porogen (fig. 6B, ¶ 179), et al., additive manufacturing can be used to effectively form a porous ceramic material with tunable porosity, and control the geometry, shape and dimensions of the structure (¶¶ 19, 174). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized additive manufacturing in the method of Ke et al. in order to effectively form a porous ceramic material with tunable porosity, and control the geometry, shape and dimensions of the structure, as taught by Campbell et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LARRY W THROWER/Primary Examiner, Art Unit 1754